Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
04/01/2016 09:05 AM CDT




                                                       - 248 -
                                        Nebraska A dvance Sheets
                                         293 Nebraska R eports
                                             AL-AMEEN v. FRAKES
                                              Cite as 293 Neb. 248




                        A bdul H. A l-A meen, appellant, v. Scott R. Frakes,
                         director, Nebraska Department of Correctional
                                     Services, et al., appellees.
                                                  ___ N.W.2d ___

                                        Filed April 1, 2016.     No. S-15-452.

                1.	 Moot Question: Jurisdiction: Appeal and Error. Mootness does not
                    prevent appellate jurisdiction. But, because mootness is a justiciability
                    doctrine that operates to prevent courts from exercising jurisdiction,
                    appellate courts review mootness determinations under the same stan-
                    dard of review as other jurisdictional questions.
                2.	 Judgments: Jurisdiction: Appeal and Error. A jurisdictional question
                    that does not involve a factual dispute is determined by an appellate
                    court as a matter of law, which requires the appellate court to reach a
                    conclusion independent of the lower court’s decision.
                3.	 Jurisdiction: Appeal and Error. Before reaching the legal issues
                    presented for review, it is the duty of an appellate court to determine
                    whether it has jurisdiction over the matter before it.
                4.	 Courts: Jurisdiction. While it is not a constitutional prerequisite for
                    jurisdiction, the existence of an actual case or controversy is necessary
                    for the exercise of judicial power.
                5.	 Moot Question. A case becomes moot when the issues initially pre-
                    sented in litigation cease to exist or the litigants lack a legally cogni-
                    zable interest in the outcome of litigation.
                6.	 Moot Question: Words and Phrases. A moot case is one which seeks
                    to determine a question which does not rest upon existing facts or rights,
                    in which the issues presented are no longer alive.
                7.	 Habeas Corpus. The habeas corpus writ provides illegally detained
                    prisoners with a mechanism for challenging the legality of a person’s
                    detention, imprisonment, or custodial deprivation of liberty.
                8.	 Moot Question: Appeal and Error. An appellate court may choose to
                    review an otherwise moot case under the public interest exception if it
                    involves a matter affecting the public interest or when other rights or
                    liabilities may be affected by its determination.
                                     - 249 -
                         Nebraska A dvance Sheets
                          293 Nebraska R eports
                             AL-AMEEN v. FRAKES
                              Cite as 293 Neb. 248

  Appeal from the District Court for Lancaster County: John
A. Colborn, Judge. Appeal dismissed.
      Gerald L. Soucie for appellant.
   Douglas J. Peterson, Attorney General, and George R. Love
for appellees.
  Heavican, C.J., Wright, Connolly, Miller-Lerman, Cassel,
and Stacy, JJ.
      Wright, J.
                     NATURE OF CASE
   This is an appeal from the denial of a petition for a writ
of habeas corpus. The petitioner, Abdul H. Al-Ameen, was
erroneously discharged from the custody of the Nebraska
Department of Correctional Services (Department) prior to
completing his lawful sentence. He was later taken back into
custody after the Department realized that his mandatory dis-
charge date had been erroneously calculated by giving good
time credit on the 10-year mandatory minimum portion of
his sentence.
   Al-Ameen filed a petition for a writ of habeas corpus,
challenging the Department’s continuing exercise of cus-
tody. The district court dismissed Al-Ameen’s petition with
prejudice. Al-Ameen appeals. Because Al-Ameen has since
been released from the Department’s custody, we dismiss this
appeal as moot.
                            FACTS
   Al-Ameen was convicted of possession of a deadly weapon
by a felon and found to be a habitual criminal. He was
sentenced to 10 to 15 years’ imprisonment with 446 days’
credit for time served. His sentence carried a mandatory mini-
mum of 10 years’ imprisonment due to the habitual crimi-
nal enhancement.1

 1	
      See Neb. Rev. Stat. § 29-2221 (Reissue 2008).
                             - 250 -
                  Nebraska A dvance Sheets
                   293 Nebraska R eports
                      AL-AMEEN v. FRAKES
                       Cite as 293 Neb. 248

   On August 15, 2013, Al-Ameen was erroneously discharged
by the Department prior to completing his lawful sentence. At
the time of discharge, he had served the 10-year mandatory
minimum prison sentence but still had 21⁄2 years remaining
before he would be eligible for mandatory discharge.
   Upon discovery of the error in June 2014, the State sought
an arrest and commitment warrant for the return of Al-Ameen
to the Department to serve the remainder of his sentence.
The State’s motion was supported by the affidavit of Michael
Kenney, the then director of the Department, which affidavit
stated that the Department “erroneously released [Al-Ameen]
from custody prior to his mandatory discharge date by errone-
ously deducting good time credit from [Al-Ameen’s] manda-
tory minimum sentence.” The district court issued an arrest
and commitment warrant on June 26, 2014, and Al-Ameen was
taken back into custody the following day.
   Al-Ameen petitioned for a writ of habeas corpus in the dis-
trict court for Lancaster County challenging the Department’s
continuing exercise of custody. The district court dismissed
Al-Ameen’s habeas petition with prejudice. Al-Ameen appeals
from that judgment.
                  ASSIGNMENTS OF ERROR
   Al-Ameen assigns that the district court erred in denying his
petition for writ of habeas corpus. He asserts that the commit-
ment order entered on June 26, 2014, was void and unlawful
for the following reasons: (1) the motions and orders relating
to Al-Ameen’s rearrest and recommitment were filed under
the wrong case number, (2) the unconditional discharge of
Al-Ameen was within the discretion of the Department and
consistent with the Department’s policy that had been in exis-
tence since at least September 1996, (3) the affirmative actions
of the Department established a waiver such that Al-Ameen
could not be returned to custody, and (4) the procedures used
to obtain the arrest and commitment warrant were so lacking
in fundamental due process rights so as to be void and with-
out jurisdiction.
                                   - 251 -
                        Nebraska A dvance Sheets
                         293 Nebraska R eports
                            AL-AMEEN v. FRAKES
                             Cite as 293 Neb. 248

                   STANDARD OF REVIEW
   [1,2] Mootness does not prevent appellate jurisdiction. But,
because mootness is a justiciability doctrine that operates to
prevent courts from exercising jurisdiction, we have reviewed
mootness determinations under the same standard of review
as other jurisdictional questions.2 A jurisdictional question
that does not involve a factual dispute is determined by an
appellate court as a matter of law, which requires the appel-
late court to reach a conclusion independent of the lower
court’s decision.3
                           ANALYSIS
   [3,4] Before reaching the legal issues presented for review,
it is the duty of an appellate court to determine whether it
has jurisdiction over the matter before it.4 While it is not a
constitutional prerequisite for jurisdiction, the existence of an
actual case or controversy is necessary for the exercise of judi-
cial power.5
   [5,6] A case becomes moot when the issues initially pre-
sented in litigation cease to exist or the litigants lack a legally
cognizable interest in the outcome of litigation.6 A moot case
is one which seeks to determine a question which does not rest
upon existing facts or rights, in which the issues presented are
no longer alive.7 As a general rule, a moot case is subject to
summary dismissal.8
   [7] On appeal, Al-Ameen asserts the district court erred in
denying his petition for a writ of habeas corpus. The habeas

 2	
      State v. York, 278 Neb. 306, 770 N.W.2d 614 (2009).
 3	
      Id.
 4	
      Greater Omaha Realty Co. v. City of Omaha, 258 Neb. 714, 605 N.W.2d
472 (2000).
 5	
      Id.
 6	
      Id.
 7	
      Id.
 8	
      Id.
                                    - 252 -
                         Nebraska A dvance Sheets
                          293 Nebraska R eports
                             AL-AMEEN v. FRAKES
                              Cite as 293 Neb. 248

corpus writ provides illegally detained prisoners with a mecha-
nism for challenging the legality of a person’s detention,
imprisonment, or custodial deprivation of liberty.9 However,
Al-Ameen is no longer being detained or deprived of liberty.
The record before us contains an affidavit from the Department’s
records administrator indicating that Al-Ameen’s mandatory
release date was January 13, 2016. Because Al-Ameen has
been mandatorily discharged and there is no evidence that he
has not been discharged, this appeal is moot.
   [8] An appellate court may choose to review an otherwise
moot case under the public interest exception if it involves
a matter affecting the public interest or when other rights or
liabilities may be affected by its determination.10 This excep-
tion requires a consideration of the public or private nature
of the question presented, the desirability of an authoritative
adjudication for future guidance of public officials, and the
likelihood of future recurrence of the same or a similar prob-
lem.11 We decline to apply the public interest exception here
because the issues presented in this appeal are virtually iden-
tical to those we addressed in the companion case of Evans
v. Frakes.12
                        CONCLUSION
   Because Al-Ameen has been mandatorily discharged and
is no longer in the custody of the Department, we dismiss his
appeal as moot.
                                           A ppeal dismissed.

 9	
      Caton v. State, 291 Neb. 939, 869 N.W.2d 911 (2015).
10	
      Davis v. Settle, 266 Neb. 232, 665 N.W.2d 6 (2003).
11	
      Id.
12	
      Evans v. Frakes, post p. 253, ___ N.W.2d ___ (2016).